13-3883
         Ould Sid Ahmed v. Lynch
                                                                                         BIA
                                                                               Christensen, IJ
                                                                               A200 165 336
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT
                                     SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 26th day of February, two thousand sixteen.
 5
 6       PRESENT:
 7                DENNIS JACOBS,
 8                ROSEMARY S. POOLER,
 9                SUSAN L. CARNEY,
10                     Circuit Judges.
11       _____________________________________
12
13       SID AHMED OULD DENA OULD SID AHMED,
14                Petitioner,
15
16                          v.                                  13-3883
17                                                              NAC
18       LORETTA E. LYNCH, UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONER:                Thomas V. Massucci, New York, NY.
24
25       FOR RESPONDENT:                Stuart F. Delery, Assistant Attorney
26                                      General; Paul Fiorino, Senior
27                                      Litigation Counsel; Matthew B.
28                                      George, Trial Attorney; Jaimie M.
29                                      Lowen, Law Clerk; Office of
30                                      Immigration Litigation, United
31                                      States Department of Justice,
32                                      Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Sid Ahmed Ould Dena Ould Sid Ahmed, a native

 6   and citizen of Mauritania, seeks review of a September 20,

 7   2013 order of the BIA, affirming the July 12, 2012 decision

 8   of an Immigration Judge (“IJ”), which denied asylum,

 9   withholding of removal, and relief under the Convention

10   Against Torture (“CAT”).     In re Ould Sid Ahmed, No. A200 165

11   336 (B.I.A. Sept. 20, 2013), aff’g No. A200 165 336 (Immig.

12   Ct. N.Y.C. July 12, 2012).     We assume the parties’

13   familiarity with the underlying facts and procedural history

14   in this case.

15       Under the circumstances of this case, we review the

16   IJ’s decision as modified and supplemented by the BIA, and

17   assume Ould’s1 credibility.    See Yan Chen v. Gonzales, 417

18 F.3d 268, 271 (2d Cir. 2005).       The applicable standards of

19   review are well established.     See 8 U.S.C. § 1252(b)(4)(B);

20   Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

21


         1
          As both parties’ briefs refer to Petitioner as “Ould,”
     we do so as well.
                                     2
 1       Substantial evidence supports the agency’s finding that

 2   Ould’s fear of future persecution was not objectively

 3   reasonable.   See Ramsameachire v. Ashcroft, 357 F.3d 169,

 4   178 (2d Cir. 2004).   Ould claimed fear of persecution at the

 5   hands of his family for the transgression of drinking beer.

 6   But the agency found that the reasonableness of such a fear

 7   is undercut by the long time Ould safely spent in Mauritania

 8   after his family learned that he drank beer. Ould has

 9   supplied no reason for disputing that determination.     See

10   Jian Xing Huang v. INS, 421 F.3d 125, 129 (2d Cir. 2005).

11       The only objective evidence Ould submitted to show that

12   he might be harmed in Mauritania was a summons from the

13   Mauritanian government, and a country report stating that

14   Mauritania enforces its prohibition on alcohol.     Punishment

15   “for violation of a generally applicable criminal law is not

16   persecution,” Saleh v. U.S. Dep’t of Justice, 962 F.2d 234,

17   239 (2d Cir. 1992), and persecution cannot be established

18   merely on the basis of a constraint in personal liberty that

19   we would find oppressive in the United States.    Y.C. v.

20   Holder, 741 F.3d 324, 338 (2d Cir. 2013).   Ould also has not

21   shown that the law he is fleeing is enforced in a

22   discriminatory fashion that would constitute persecution on


                                   3
1    account of religious beliefs.       See Saleh, 962 F.2d at 239;

2    Castro v. Holder, 597 F.3d 93, 100 (2d Cir. 2010).       Ould

3    thus failed to show that the agency erred in denying asylum

4    and withholding of removal based on his fear of alcohol-

5    based prosecution by the Mauritanian government. See Jian

6    Hui Shao v. Mukasey, 546 F.3d 138, 162 (2d Cir. 2008).

7        For the foregoing reasons, the petition for review is

8    DENIED.

 9                              FOR THE COURT:
10                              Catherine O’Hagan Wolfe, Clerk
11
12




                                     4